                                         Case 4:01-cv-01351-JST Document 3493 Filed 11/20/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARCIANO PLATA, et al.,                              Case No. 01-cv-01351-JST
                                                         Plaintiffs,
                                   8
                                                                                              SCHEDULING ORDER RE:
                                                  v.                                          PLAINTIFFS’ INTENDED MOTION
                                   9
                                                                                              REGARDING QUARANTINE AND
                                  10     GAVIN NEWSOM, et al.,                                ISOLATION SPACE
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           In the most recent joint case management statement, Plaintiffs stated that they “are

                                  14   preparing to move the Court to enforce its Order to Set Aside Isolation and Quarantine Space,

                                  15   ECF No. 3401, pursuant to the processes set forth in that Order.” ECF No. 3487 at 10. That order

                                  16   requires the parties to “present a joint brief to the Court setting forth their respective positions,

                                  17   supported by evidence from health experts.” ECF No. 3401 at 4-5. At the case management

                                  18   conference, the Court set the hearing on Plaintiffs’ intended motion for December 23, 2020, at

                                  19   10:00 a.m. ECF No. 3488 at 2. In addition, Plaintiffs asked that the Court consider eliminating

                                  20   the joint brief requirement in lieu of allowing the parties to follow a more typical briefing schedule

                                  21   that would allow for a motion, opposition, and reply.

                                  22           The Court denies Plaintiffs’ request because it concludes that a joint brief will more

                                  23   effectively frame the issues that require resolution. The process of drafting the brief will require

                                  24   the parties to exchange their positions – including the opinions of their respective health experts –

                                  25   prior to any filing. As the Court has previously explained, it “seeks to ensure that the Receiver

                                  26   and his staff receive the best information and the highest level of expertise regarding public health

                                  27   and prison health care, and to ensure the most robust response to the COVID-19 pandemic.” ECF

                                  28   No. 3342 at 1. Similarly, the Court seeks to base its decisions regarding quarantine and isolation
                                         Case 4:01-cv-01351-JST Document 3493 Filed 11/20/20 Page 2 of 2




                                   1   space on the best available health information. To that end, the parties’ joint brief shall include a

                                   2   section that describes the areas on which their respective health experts agree. Where there is

                                   3   disagreement, the parties shall set forth their disputes by topic, with each side discussing its

                                   4   respective position before moving on to the next topic.

                                   5          The Court encourages the parties to continue discussing their disputes, including with the

                                   6   Receiver and involving direct conversations between health experts, to attempt to resolve them

                                   7   informally. If Plaintiffs continue to want the matter heard on December 23, the joint brief must be

                                   8   filed no later than December 9, 2020. Alternatively, Plaintiffs may ask the Court to hear the

                                   9   matter on January 14, 2021, in which case the joint brief must be filed no later than December 31,

                                  10   2020. Plaintiffs need not advise the Court in advance which they date they have selected.

                                  11   Alternatively, if the parties continue to make progress, and Plaintiffs wish to delay requesting the

                                  12   Court’s intervention to a subsequent date, the matter of a hearing date can be discussed at one or
Northern District of California
 United States District Court




                                  13   more upcoming case management conferences.

                                  14          IT IS SO ORDERED.

                                  15   Dated: November 20, 2020
                                                                                         ______________________________________
                                  16
                                                                                                       JON S. TIGAR
                                  17                                                             United States District Judge

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
